

115 HR 7125 IH: To rename the portions of the Gateway National Seashore located on Staten Island, New York, as the “Senator James L. Buckley National Seashore”.
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7125IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Mr. Donovan introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo rename the portions of the Gateway National Seashore located on Staten Island, New York, as the Senator James L. Buckley National Seashore. 
1.Renaming portions of the Gateway National Seashore
(a)RenamingThe portions of the Gateway National Seashore located on Staten Island, New York shall be known as the Senator James L. Buckley National Seashore. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the portions of the Gateway National Seashore located on Staten Island, New York, is deemed to be a reference to the Senator James L. Buckley National Seashore. 
